Citation Nr: 0334841	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastritis and/or 
gastroesophageal reflux disease, and, if so, whether service 
connection is warranted.

2.  Entitlement to a compensable disability rating for 
residuals of injury to right testicle.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the above claims.

A review of the record reveals that the veteran's gastritis 
claim was previously denied by a January 1967 rating 
decision.  The rating decision on appeal reopened the claim, 
but denied it on the merits.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

A review of the record also reveals that a claim for service 
connection for atrophic right spermatic cord, claimed as due 
to injury from VA treatment or examination, was denied by the 
Board in January 1990.  In connection with the current claim 
for a compensable rating for the residuals of testicular 
injury incurred during service, the veteran submitted a 
statement in June 2001 referencing the alleged 1983 injury at 
a VA medical facility.  He did not request that this claim be 
reopened, and his statement in this regard is not clear.  If 
the veteran wishes to reopen this claim, he is advised that 
he can do so through the RO.


FINDINGS OF FACT

1.  In January 1967, the RO denied a claim for service 
connection for gastritis on the merits, finding that there 
was no evidence showing aggravation during service.  The 
veteran did not appeal that decision.

2.  Some of the evidence received since 1967 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for gastritis.

3.  The veteran was diagnosed with gastritis during service, 
and he currently has gastroesophageal reflux disease, which 
is as likely as not related to his military service.

4.  The veteran does not have any residuals from the service-
connected injury to the right testicle.


CONCLUSIONS OF LAW

1.  The January 1967 RO rating decision that denied service 
connection for gastritis is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2003).

2.  New and material evidence has been received, and the 
claim for service connection for gastritis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  The veteran incurred a gastrointestinal disorder, 
currently diagnosed as gastroesophageal reflux disease, as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

4.  The criteria for a compensable disability rating for the 
veteran's service-connected residuals of injury to the right 
testicle have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.31; 4.115b, 
Diagnostic Codes 7522 through 7524 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, a letter was sent to the veteran in June 2001 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter 
informed him of the legal elements of a service connection 
claim in general.  The letter also asked for information 
pertinent to the claim for an increase, such as where the 
veteran had received treatment for the condition.  Also, the 
statements of the case (SOC) provided to the veteran in 
September and October 2002 contained the Department's 
regulation implementing the VCAA.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board concludes that the VCAA notification letter sent to 
the veteran in June 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
claimant was notified properly of his statutory rights.

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification.  The Federal Circuit's concern 
in PVA that a claimant would be unaware of the time he had 
left to submit evidence is inapplicable in the specific 
circumstances of this case.  The September and October 2002 
SOCs informed the veteran that he still had time to submit 
evidence.  When his case was certified to the Board in 
December 2002, he was again told that he had time to submit 
additional evidence.  Since this claimant was, as a matter of 
fact, provided at least one year to submit evidence after the 
VCAA notification, and it is clear from his statements that 
the claimant has nothing further to submit, adjudication of 
his claims can proceed.

With respect to VA's duty to assist the veteran, the RO 
obtained the VA and private evidence identified by him.  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examination in 2001.  There is no contradictory 
medical evidence such as would warrant providing another 
examination to reconcile the evidence.  Further examination 
is not needed because sufficient evidence is of record to 
decide the claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Service connection for gastritis and/or
gastroesophageal reflux disease

New and material evidence

A January 1967 rating decision denied service connection for 
gastritis.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The veteran was notified of the rating decision in January 
1967.  No correspondence was received from him within the 
appeal period.  Therefore, the January 1967 rating decision 
is final. 

In February 2001, the RO received this claim to reopen.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence received subsequent to January 1967 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since 1967 includes lay statements, VA 
and private medical records, and numerous VA examination 
reports.  This evidence is new in that it was not previously 
of record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).


The Board concludes that the veteran has submitted material 
evidence.  Service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The additional evidence includes lay statements detailing the 
veteran's complaints of stomach disturbances, medical records 
documenting continuity of symptomatology after service, and a 
current diagnosis of gastroesophageal reflux disease.  The 
new evidence at least "contribute[s] to a more complete 
picture of the circumstances surrounding the origin" of the 
veteran's gastrointestinal disorder, to include the issue of 
whether this condition was incurred in or aggravated by his 
military service.  The additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence received 
subsequent to January 1967 is new and material and serves to 
reopen the claim for service connection for gastritis. 

Merits of claim

As noted above, the basis of the original denial of this 
claim was that the veteran's pre-existing gastrointestinal 
disorder was not aggravated by his military service.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132.  The presumption of soundness can 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disease or injury was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132.  In determining whether a disorder existed 
prior to entry into service, it is important to look at 
accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2).

It is true that the veteran's induction examination showed 
complaints of frequent indigestion, and the veteran has 
indicated in numerous post-service statements while seeking 
medical treatment that he experienced symptoms such as 
indigestion before service.  However, the induction 
examination indicated the gastrointestinal system was normal, 
and the physician noted no ulcer.  Presumably there were no 
actual defects of the gastrointestinal system upon entry 
because he was assigned a physical profile of "1" for his 
physical capacity or stamina.  See McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993) (citations omitted) (under the 
categories of PULHES, the "P" stands for "physical 
capacity or stamina").  The number "1" indicated that the 
veteran had a high level of medical fitness upon his entry 
into service.  Id. (citation omitted).  Since an actual 
gastrointestinal condition was not noted on entry into 
service, he is entitled to the presumption of soundness, and 
there is no clear and unmistakable evidence of record to 
rebut that presumption.  Without documentation of abnormal 
gastrointestinal pathology upon entry into service, or some 
other objective indications that any symptoms the veteran 
suffered before service resulted in a chronic disorder, the 
Board has no basis upon which to reach a conclusion that he 
entered service with preexisting gastrointestinal pathology.  
The fact that the veteran may have experienced symptoms such 
as indigestion before service is not tantamount to actually 
having a chronic gastrointestinal disorder.  

Direct service connection can be established by showing that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

During service, the veteran was treated for gastrointestinal 
related complaints, and a diagnosis of hyperacid gastritis 
was rendered in 1964.  A gastrointestinal series was normal.  
Upon separation from service in 1965, the veteran continued 
to complain of frequent indigestion and stomach trouble, and 
the physician noted the veteran was frequently taking 
antacids for upset stomach.  Beginning in 1966, the veteran 
was hospitalized and treated for gastritis, and the VA 
medical records and examination reports throughout the years 
show complaints of stomach problems.  The current diagnosis 
is gastroesophageal reflux disease.  A VA examiner concluded 
in October 2001 that the veteran's service-connected post-
traumatic stress disorder (PTSD) had not caused or aggravated 
the current gastrointestinal condition.  In contrast, 
Marshall Brown, D.O., opined in a February 2002 letter that 
although it was impossible to conclusively say the veteran's 
current gastrointestinal disorder was initially caused by his 
military service, it was significantly aggravated by stress 
induced from his military service because severe mental and 
physical stress is a proven factor to both cause and 
aggravate gastroesophageal reflux disease.

The record includes some evidence supporting a conclusion 
that the veteran incurred or aggravated gastrointestinal 
disease as a result of his military service.  It also 
includes evidence that is not favorable to his claim.  
Therefore, the Board must assess the credibility and weight 
of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The evidence is at least in equipoise as to whether the 
veteran's gastrointestinal disorder, currently diagnosed as 
gastroesophageal reflux disease, was first manifested during 
service.  As enumerated above, he was clearly diagnosed with 
gastritis during service.  Although the current 
gastroesophageal reflux disease was not diagnosed until many 
years after service, service connection can still be granted 
for that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  On the 
one hand, the appellant's service medical records document 
symptoms of gastrointestinal disease and diagnosis of 
gastritis, although an upper gastrointestinal series failed 
to reveal any abnormality.  On the other hand, there is 
significant post-service medical evidence documenting 
continuity of gastrointestinal symptomatology since service 
and a medical opinion by Dr. Brown linking the current 
gastrointestinal disease to mental and physical distress the 
veteran experienced during service.  The Board notes the 
veteran was granted service connection for post-traumatic 
stress disorder by the Board in 1984 based on a finding that 
he was "exposed to severe psychological stressors while in 
service in Vietnam."  Therefore, there is some factual basis 
for Dr. Brown's premise that the veteran was exposed to 
mental stress during service.  Accordingly, the veteran is 
entitled to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred a 
chronic gastrointestinal disorder, currently diagnosed as 
gastroesophageal reflux disease, as a result of his military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.304.



C.  Compensable rating for residuals
of injury to right testicle

The veteran's service-connected residuals of injury to right 
testicle have been evaluated as zero percent disabling since 
1965.  He argues that his condition warrants a higher, 
compensable rating. 

The Board has reviewed all the evidence in this case, with an 
emphasis on the more recent evidence, consisting of VA 
examination reports dated in 2001, VA records for outpatient 
treatment received over the past few years, and private 
medical evidence, especially that from William Waller, Jr., 
M.D., and Scottsbluff Urology.  The Board will summarize the 
relevant evidence where appropriate.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2003); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2003).  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service-connected disability is rated under 
Diagnostic Code 7599-7526.  However, Diagnostic Code 7526 was 
removed from VA's Schedule for Rating Disabilities in 1994.  
See 59 Fed. Reg. 2523 through 2529 (January 18, 1994).  
Diagnostic Code 7526 in the "old" rating criteria was used 
to evaluate resection or removal of the prostate gland.  Even 
though the veteran's disability is still assigned this code, 
the Statement of the Case provided him notice of the other 
diagnostic codes potentially applicable to testicle 
disorders, as well as those generally applicable to 
genitourinary disorders.  These are discussed in more detail 
below.

When a veteran is service-connected for a condition not 
listed in VA's Schedule for Rating Disabilities, see 
38 C.F.R., Part 4, the condition is rated under a diagnostic 
code for a closely related disease or injury in which the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20 and 
4.27 (2003).  When an unlisted condition is rated by analogy, 
the diagnostic code is "built-up" by assigning the first 2 
digits from that part of the schedule most closely 
identifying the part or system of the body involved and using 
"99" as the last 2 digits for all unlisted conditions.  
Therefore, his service-connected condition is rated under 
Diagnostic Code 7599 with "75" identifying ratings for 
genitourinary system conditions.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  38 C.F.R. § 4.115a 
(2003).  Under the genitourinary diagnostic codes, 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 provides for a 20 percent 
disability rating for deformity of the penis with loss of 
erectile power; Diagnostic Code 7523 provides for a 
noncompensable disability rating for complete atrophy of one 
testis and a 20 percent disability rating for complete 
atrophy of both testes; and Diagnostic Code 7524 provides for 
a noncompensable disability rating for removal of one testis 
and a 30 percent disability rating for removal of both 
testes.

The Board finds that the evidence does not show that the 
criteria for a compensable disability rating have been met 
under any of these diagnostic codes.  There is no evidence of 
deformity of the penis or atrophy of the testes.  Neither of 
his testes have been removed.  The veteran has other 
genitourinary disorders, such as erectile dysfunction and 
hypotestosteronemia, but there no medical evidence showing 
that these conditions are related to his service-connected 
residuals of testicular injury.  In fact, the veteran dates 
onset of these symptoms to more than ten years after service, 
and the medical evidence indicates a possible relationship 
between these conditions and an alleged post-service injury.  
The 2001 VA examiner clearly stated that no residuals were 
identifiable as a result of the in-service right testicle 
injury.  This was supported by a September 1999 VA outpatient 
treatment note that indicated the genitourinary examination 
was normal with no pathology.

Although the veteran denied having testicular pain upon VA 
examination in 2001, he stated to Dr. Waller that he had 
testicular pain and inflammatory nodules, and that physician 
related these symptoms to the veteran's in-service injury.  
However, a compensable disability rating is not provided in 
the schedule for testicular pain or for nodules.  Unless the 
service-connected condition interferes with genitourinary 
system functioning, a compensable disability rating is not 
warranted.  The Board notes that the VA Rating Schedule does 
provide for a disability rating for chronic epididymo-
orchitis rated as a urinary tract infection, which provides 
for a 10 percent rating with evidence of long-term drug 
therapy, 1- 2 hospitalizations per year and/or requiring 
intermittent intensive management.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2003).  However, the veteran denied 
having any problems urinating, and there is no history of 
urinary tract infections, prostate disorders, or renal 
dysfunction. 

Therefore, according to the medical evidence, the level of 
the veteran's disability solely from the service-connected 
right testicular injury does not meet the criteria for a 
compensable rating.  In the particular circumstances of this 
case, the current zero percent disability rating is 
appropriate for any symptomatology the veteran has that is 
attributable to his service-connected testicle injury (pain 
and possible inflammatory nodules).  The other symptoms the 
veteran currently experiences are due to nonservice-connected 
testicular injuries or genitourinary disorders, as discussed 
above.  There is no reasonable doubt that could be resolved 
in his favor since the medical evidence is unequivocal.  
There are no other diagnostic codes potentially applicable to 
the service-connected condition.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is granted.

Entitlement to a compensable disability rating for residuals 
of injury to right testicle is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



